 Case 1:19-cr-00084-RM Document 1 Filed 02/21/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Criminal Case No.       19-cr-84-RM

UNITED STATES OF AMERICA,

           Plaintiff,
v.

1.     XIAN HUOSHENG and
2.     YOULIAN ZHONG,

           Defendants.


                                INDICTMENT
______________________________________________________________________________

The Grand Jury Charges:

                                           COUNT 1

       On or about August 9, 2018, within the State and District of Colorado and elsewhere, the

defendants, XIAN HUOSHENG, YOULIAN ZHONG, and others both known and unknown to

the Grand Jury, did knowingly and intentionally combine, conspire, confederate, and agree, with

interdependence, to manufacture and possess with the intent to distribute 1,000 and more

marijuana plants, a Schedule I controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(A)(vii).

       All in violation of Title 21, United States Code, Section 846.

                                           COUNT 2

       On or about August 9, 2018, within the State and District of Colorado, the defendants,

XIAN HUOSHENG, and YOULIAN ZHONG, did knowingly and intentionally manufacture and

possess with intent to distribute 1,000 and more marijuana plants, a Schedule I controlled

                                                1
 Case 1:19-cr-00084-RM Document 1 Filed 02/21/19 USDC Colorado Page 2 of 3




substance, and did knowingly and intentionally aid, abet, counsel, command, induce, and procure

the same.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(vii)

and Title 18, United States Code, Section 2.

                                           COUNT 3

       On or about August 9, 2018, in the State and District of Colorado, the defendants, XIAN

HUOSHENG, and YOULIAN ZHONG, did unlawfully and knowingly use and maintain a place

located at 12662 Glencoe Street, Thornton, Colorado, for the purpose of manufacturing and

distributing marijuana, a Schedule I controlled substance, and did knowingly and intentionally aid,

abet, counsel, command, induce, and procure the same.

       All in violation of Title 21, United States Code, Section 856(a)(1) and Title 18, United

States Code, Section 2.

                                 NOTICE OF FORFEITURE

       Upon conviction of the foregoing offenses, violations of Title 21, United States Code,

Sections 841(a)(1), 846, and 856(a)(1), above, the defendants, XIAN HUOSHENG and

YOULIAN ZHONG, shall forfeit to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property, real or personal, constituting or derived from any proceeds the

said defendants obtained directly or indirectly as a result of the said violations, and any and all

property used or intended to be used in any manner or part to commit and to facilitate the

commission of the violations alleged in this Indictment.

       If any of the property subject to forfeiture as a result of any act or omission of any

defendant:



                                                2
 Case 1:19-cr-00084-RM Document 1 Filed 02/21/19 USDC Colorado Page 3 of 3




               A.     cannot be located upon the exercise of due diligence;
               B.     has been transferred or sold to or deposited with a third person;
               C.     has been placed beyond the jurisdiction of this Court;
               D.     has been substantially diminished in value; or
               E.     has been co-mingled with other property which cannot be subdivided
                      without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendants up to the value of the above forfeitable

property.

                                                     A TRUE BILL:


                                                     Ink signature on file in Clerk’s Office
                                                     FOREPERSON



RESPECTFULLY SUBMITTED,

JASON R. DUNN
United States Attorney


By:    s/Barbara S. Skalla
Barbara S. Skalla
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California Street, Ste. 1600
Denver, CO 80202
Telephone: (303) 454-0100
Fax: (303) 454-0403
E-mail: Barbara.Skalla@usdoj.gov
Attorney for Government




                                                3
